Citation Nr: 0201355	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  92-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1957 to 
December 1957 and a period of active military service from 
August 1963 to August 1966.  He also had military service 
from August 1966 to March 1976, but received an "other than 
honorable" discharge for this period of service, which 
included several years of absence without leave.  By 
Administrative Decision dated in August 1984, it was 
determined that the veteran's period of service from August 
1963 to August 18, 1966, was considered to be under honorable 
conditions whereas his discharge for the period from August 
19, 1966, to March 1976 was found to be a bar to Department 
of Veterans Affairs (VA) benefits based on that period.  
38 U.S.C.A. § 5303 (West 1991).

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision by the Houston, Texas, Regional Office (RO).  The 
Board remanded this matter to the RO in April 1994, October 
1996, and December 1998 (after finding the case to be well-
grounded) for further development of the record.  The case 
has now been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The nervousness noted in 1963 during the veteran's period 
of honorable service was acute in nature and resolved without 
leaving residual acquired psychiatric disability.  

2.  The veteran did not engage in combat with the enemy 
during his period of honorable military service, and there 
are no verified stressors for his period of honorable 
military service.  

3.  The veteran's current acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), was not 
manifested during his period of honorable military service 
and is not otherwise related to his honorable military 
service.  



CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5303 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
responses from the National Archives and Records 
Administration (NARA), requests for records from the U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and a memorandum in response regarding the need for 
additional specific information from the veteran, all 
available service medical and personnel records, responses 
from the National Personnel Records Center, medical records 
relied upon by the Social Security Administration, and VA 
treatment records.  The Board notes that the veteran has 
reported that he is unable to provide any additional specific 
information in regard to his alleged stressors.  
Significantly, no additional pertinent evidence or 
information has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with this claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the veteran's service medical records reflects 
that he was treated for a complaint of nervousness on one 
occasion in September 1963.  He was treated with medication 
and no subsequent treatment relevant to nervousness is noted 
in the service medical records dated prior to August 19, 
1966.  Clinical records demonstrate that the veteran was 
bitten by a rat in February 1967.  He was treated for 
hepatitis in April 1967 and subsequently evacuated to a 
hospital in Okinawa.  The veteran also received treatment for 
a claimed personality change in March 1968.  A clinical 
record dated in May 1968 demonstrates a diagnosis of adult 
situational maladjustment, acute, moderate; manifested by 
anxiety, depression, and sleep disturbance.  

VA treatment records dated in 1991 demonstrate mental health 
treatment with relevant assessments of dysthymia, anxiety, 
and substance abuse.  VA hospital summaries dated in 1991 
reflect various relevant assessments of substance dependence, 
dysthymic reaction, possible PTSD, and personality disorder, 
passive-aggressive type.  

In May 1992, the veteran reported being stationed in Vietnam 
in June 1964.  He also reported seeing his company's 2nd 
Lieutenant shot in the head by friendly fire.  He stated that 
his nightmares began after that incident.  The veteran 
reported being bitten by a rat in his sleep a few months 
later.  He also reported seeing a dead "Viet cong" that had 
tried to cross the perimeter the night before.  The veteran 
stated that the dead man was the barber that had cut their 
hair earlier.  In a September 1992 statement, the veteran 
reported being in Vietnam in 1964 and 1965.  He stated that 
he was bitten by a rat about nine months after arriving in 
Vietnam and being evacuated to Okinawa for hepatitis.  In an 
April 1994 statement, the veteran indicated that he was in 
Vietnam from 1965 to 1966.  In a May 1995 statement, the 
veteran stated that he originally reported being in Vietnam 
from 1964 to 1965, but after reviewing his medical records, 
he realized that his Vietnam service was at a later time.  In 
a June 1996 statement, the veteran reported seeing J. R., a 
person from his hometown, at the 85th Evacuation Hospital, 
who was later killed in Vietnam.  In a November 1996 
statement, the veteran reported that he served with the HHC 
34th S & S BN, 1 CAV Division, while in Vietnam.  

A September 1994 letter from the National Personnel Records 
Center documents clinical treatment in 1967 at the 85th 
Evacuation Hospital, Vietnam.  

The record further demonstrates that in February 1996, the 
veteran began receiving disability benefits from the Social 
Security Administration, effective from August 1994.  The 
records relied upon by the Social Security Administration 
indicate various assessments of depressive reaction, 
substance abuse, dysthymia disorder with anxiety, possible 
PTSD, passive aggressive type personality disorder, dependent 
personality disorder, generalized anxiety (not otherwise 
specified), depressive reaction, and severe anxiety state.  A 
January 1995 private evaluation report indicates that the 
veteran reported experiencing nervousness, which began while 
he was in Vietnam in 1966 and 1967.  He reported being 
involved in combat and shooting frequently, but he could not 
recall if he killed people.  He also reported being bitten by 
a rat in 1968.  Diagnoses of generalized anxiety disorder, 
PTSD, mild to moderate, and polysubstance dependence in 
remission were noted.  

VA treatment records dated in 1996 reflect assessments of 
depression, polysubstance dependence, bipolar depression 
(recurrent) with suicidal ideation, anxiety with depression, 
dependent personality, and passive aggressive personality 
disorder.  A December 1997 VA psychological assessment 
reflects a diagnosis of PTSD.  In that report, it is noted 
that the veteran reported he did not participate in combat, 
but did participate in perimeter guard duty of an air base.  
The veteran described witnessing the killing of two U. S. 
soldiers by their platoon sergeant.

In a February 1999 stressor statement, the veteran reported 
arriving in Vietnam in June 1966.  He stated that he began 
having problems right away because his pay records and 
medical records were missing.  The veteran reported worrying 
and losing sleep over those problems.  He stated that most of 
his duty was guarding the perimeter line by the base 
airstrip.  He stated that he saw his company's 2nd Lieutenant 
shot in the head by friendly fire.  The veteran reported that 
he began experiencing nightmares after that.  He also 
reported shooting an enemy person trying to break through the 
perimeter, only to later find out that the person was the 
base barber.  The veteran stated that two soldiers were 
killed on Christmas Eve in 1966 by a member of his squad who 
was drinking heavily and using drugs.  

An August 1999 memorandum from a congressional assistant 
indicates the veteran reported that the shooting of the 2nd 
Lieutenant took place in October 1966, and the barber was 
shot in February or March of 1967.  

In December 1999, the RO requested a search by the USASCRUR 
for combat action reports and other pertinent data to support 
the veteran's claimed stressors.  The record subsequently 
reflects that the USASCRUR closed the veteran's case due to a 
lack of sufficient information to perform a search.  In 
October 2001, the RO wrote the veteran and requested further 
details of the veteran's stressor, such as the Lieutenant's 
name and unit of assignment, and the surrounding 
circumstances.  In an October 2001 reply, the veteran stated 
that he was in Vietnam from 1966 to 1967 and could not 
remember any additional more details or circumstances.  

In December 1999, the RO received information from the NARA 
for the period from October 1966 to December 1966.  The 
veteran's name appears on November 1966 rosters as well as a 
February 1967 roster.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  

It should be noted here that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation regarding service connection.  38 C.F.R. 
§ 3.303(c).

With regard to PTSD, the Board observes that prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  If the claimed in-service stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1996).  

However, effective March 7, 1997, that regulation was amended 
to read as follows: Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board must consider both versions 
of the regulation and apply the more favorable to the 
veteran.  

The record in this action demonstrates a medical diagnosis of 
PTSD in the 1990's.  However, simply because a physician or 
other health professional accepted the veteran's description 
of his service experiences as credible and diagnosed him as 
suffering from PTSD does not mean that the Board is required 
to grant service connection.  See Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The existence of an event alleged as a "stressor" 
that results in PTSD, though not the adequacy of the alleged 
event to cause PTSD, is an adjudicative determination, not a 
medical determination.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  Although the veteran has reported stressors which 
occurred during his Vietnam service, the RO has been unable 
to verify any of the alleged stressors despite numerous 
efforts.  Thus, there are no verified stressors for the 
period of honorable service or for the period of service from 
August 19, 1966 to March 1976. 

Furthermore, the veteran's service personnel records do not 
establish that he engaged in combat with the enemy or that he 
was awarded any medals, decorations, or commendations 
consistent with combat service.  The veteran's own statements 
in this regard are ambiguous at best.  On some occasions he 
has reported that he was not engaged in combat, only guard 
duty; however, on other occasions he has apparently reported 
being involved in combat and shooting his weapon.  Under the 
framework established in Zarycki, the Board must make a 
specific determination as to whether the veteran engaged in 
combat with the enemy.  In VAOPGCPREC 12-99, the VA General 
Counsel held that the plain language of 38 U.S.C.A. § 1154(b) 
required that the veteran have "personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  In the 
present case, based on a detailed review of the veteran's 
service records, statements, and medical records regarding 
his period of honorable service from August 1963 to August 
18, 1966, the Board finds that the evidence does not support 
the conclusion that the veteran engaged in combat with the 
enemy.  While the veteran did apparently serve in Vietnam 
from June 1966 to April 1967, only the period of service from 
June 1966 to August 18, 1966 was honorable.  While the 
veteran may have been in a combat zone during his period of 
active service from June 1966 to August 18, 1966, the service 
personnel records and service medical records do not support 
a finding that he ever engaged in combat with the enemy 
during his period of honorable service.  Additionally, 
evidence of record for the period from August 1963 to June 
1966 appears to indicate the veteran was stationed in the 
continental United States.  Where the record does not reflect 
that the claimant engaged in combat with the enemy under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, cannot 
as a matter of law provide evidence that he "engaged in 
combat with the enemy" or that an event claimed as a 
stressor actually occurred.  See Dizoglio v. Brown, 9 Vet. 
App. 169 (1996). 

The record also suggests that the stressors alleged by the 
veteran may have occurred in October 1966 and thereafter, or 
at times unknown by the veteran.  As previously noted, the 
veteran's period of service from August 19, 1966, to March 
1976 has been found to be a bar to VA benefits based on that 
period.  38 U.S.C.A. § 5303.  Therefore, service connection 
for an acquired psychiatric disorder, including PTSD, may not 
be granted based upon stressors, treatment, diagnoses, or 
incidents alleged to have occurred during the period from 
August 19, 1966, to March 1976. 

The evidence of record suggests that the veteran arrived in 
Vietnam in June 1966 and service medical records are silent 
for any treatment or diagnoses related to an acquired 
psychiatric disorder or PTSD for the period between June 1966 
and August 1966.  The Board recognizes that the veteran's 
service medical records demonstrate treatment for nervousness 
on one occasion in 1963.  However, the remainder of the 
service medical records for the veteran's period of honorable 
service (August 1963 to August 1966), are silent for any 
treatment, complaints, or diagnoses relevant to nervousness 
or a psychiatric disability.  Furthermore, the medical 
evidence of record does not establish a causal connection 
between the veteran's current acquired psychiatric disorder, 
including PTSD, and his period of honorable service.

The Board does recognized the episode of nervousness in 1963.  
However, this appears to have been an isolated incident in 
that no subsequent complaints or findings of nervousness were 
reported from 1963 through the remainder of his honorable 
service which ended August 1966.  Thus, the Board concludes 
that the nervousness noted during service in 1963 was acute 
in nature and resolved without any residual disability.  

Further, in light of the lack of treatment or diagnoses 
related to PTSD or an acquired psychiatric disability during 
the period of honorable service, other than the isolated 1963 
entry, and the post-service medical evidence relating the 
veteran's current psychiatric disability to unverified 
incidents alleged to have occurred in Vietnam during a period 
of service for which the veteran is barred from receiving VA 
benefits, the Board concludes that the preponderance of the 
evidence is against entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  It follows 
that there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

